Citation Nr: 1522856	
Decision Date: 05/08/15    Archive Date: 06/11/15

DOCKET NO.  09-28 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an apportionment in excess of $373.00 for the support of the Veteran's minor child B.C.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from February 1965 to January 1969, and from April 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

Because this claim has been pending for an extended time since 2006, and because this is a case involving financial need for the support of a minor child of the Veteran, the Board has sympathetically bifurcated this matter so that a final decision may be rendered for the period prior to July [redacted], 2010, as there is sufficient evidence to render a decision for that period, whereas the period thereafter beginning on July [redacted], 2010 is being remanded herein for further development (relating to the minor child's educational attendance after attaining the age of 18, as explained below).

With regard to the Veteran's request for a Board hearing, the Board acknowledges that in April 2010, the Veteran requested a telephonic Board hearing.  See, e.g., Correspondence, April 2010.  In May 2010 and January 2015, the Veteran was notified that Board hearings may not proceed by teleconference, but that his representative could file a motion to appear alone on the Veteran's behalf, and that the Veteran and his representative may present written argument.  Meanwhile, a Board videoconference hearing had been scheduled for March 2015.  A March 2015 VA Report of Contact form reflects that the Veteran's counselor was contacted at his corrections facility to request a three-way videoconference, but the request was denied.  In March 2015, prior to the scheduled hearing, the Veteran notified the Board that he was unable to appear and requested that the hearing be rescheduled (on a check-the-box response form).  On April 1, 2015, another notice was sent to the Veteran and his representative noting that the claim would be held in abeyance for another 30 days during which time his representative could file a motion to appear alone at a Board hearing on the Veteran's behalf, and the Veteran and his representative may present written argument.  No response was ever received.  Therefore, the Board finds that this matter is ready for a decision.

As a final preliminary matter, with regard to the Veteran's November 2010 allegation of clear and unmistakable error (CUE) in the November 2007 rating decision, the Board notes that the November 2007 rating decision is on appeal before the Board herein, and has therefore not yet become a final rating decision.  Therefore, any claim alleging CUE would be premature at this time, as such claims may only relate to final decisions of the RO or the Board.  See 38 C.F.R. § 3.105(a) (2014).

The issue of entitlement to Dependents' Educational Assistance (DEA) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See, e.g., Form 21-674, January 2012.  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

For the period on appeal beginning on July [redacted], 2010, the issue of entitlement to an apportionment in excess of $373.00 for the support of the Veteran's minor child B.C. is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In October 1991, the Veteran married C.L.

2.  On July [redacted], 1992, their daughter B.C. was born.

3.  In July 1997, the Veteran was incarcerated; at that time, the Veteran's combined rating for service-connected disabilities was 40 percent.

4.  In December 1997, the RO granted apportionment of all of the withheld portion of the Veteran's VA compensation to his then-wife, C.L., which was calculated at that time to equal to $373 per month.

5.  In January 2000, the Veteran and C.L. divorced; C.L continued to be awarded apportionment of all of the withheld portion of the Veteran's VA compensation as custodian of their minor child B.C., then-calculated as $347 per month.

6.  In May 2006, the RO granted increased ratings for the Veteran's service-connected hearing loss, and the Veteran's combined rating ultimately increased from 40 to 70 percent, effective December 13, 2005.

7.  In September 2006, the Veteran requested an increased apportionment to C.L. for the support of B.C.

8.  For the period prior to July [redacted], 2010, the evidence does not indicate that the Veteran has paid any child support to C.L. for the support of their daughter B.C. other than the apportioned VA compensation; C.L. has demonstrated financial hardship for the purpose of an increased apportionment.


CONCLUSION OF LAW

For the period prior to July [redacted], 2010, the criteria have been met for an apportionment under 38 C.F.R. § 3.665(e) for the support of B.C. in an amount equal to 70 percent of the Veteran's VA benefits.  38 U.S.C.A. §§ 5307 (West 2014); 38 C.F.R. § 3.665(e) (2014); see also 38 C.F.R. §§ 3.450, 3.451, 3.452, 3.453, 3.503 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Matters

As an initial matter, the Board has very carefully considered the import of Belton v. Principi, 17 Vet. App. 209 (2003).  In Belton, the Court of Appeals for Veterans Claims (Court) held that the incarcerated veteran had no standing to challenge the amount of the apportionment of his VA compensation to his mother, noting that the Veteran had no legally significant connection to the apportioned benefits, he was not her legal guardian, and because "she filed on her own behalf an application exercising her own right to an apportionment."  The Board adds by way of background that the Court has held that although it is an Article I court, it will adhere to the Article III court "case or controversy" limitation and require that appellants have standing.  See Redding v. West, 13 Vet. App. 512 (2000) (citing Swan v. Derwinski, 1 Vet. App. 20, 23 (1990)).  The Board, by contrast, is not an Article I or III court, but rather, is part of an administrative agency.

The Board finds that the facts of the instant case are clearly distinguishable from Belton.  In this case, it was the Veteran, and not his former spouse, who filed the original claim in 1997 for an apportionment of his withheld VA compensation while incarcerated, and it was again the Veteran himself who filed the claim for an increase in that apportionment.  Moreover, in the instant case, the evidence shows that the Veteran has retained a personal financial stake in the matter due to his court-ordered child support, which court order specifically provides that his withheld VA compensation should be made payable to his former spouse for the support of their child B.C.  The Board adds that VA regulations already contemplate situations in which veterans apply for apportionment on behalf of their children.  See 38 C.F.R. 3.452 ("claim for apportionment . . . filed for or on behalf of the spouse or children."); M21-MR1, III.v.8.B.5.a ("VA will accept a request for apportionment of an incarcerated veteran's benefits from either the veteran or his/her dependents.").  Therefore, Belton and its progeny are not for application.

With regard to the VCAA, this appeal concerns a claim for apportionment of benefits under Chapter 53 of Title 38 of the United States Code.  The rules governing VA notice and assistance upon receipt of a claim for benefits as outlined in 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159, the Veterans Claims Assistance Act of 2000 (VCAA), do not apply to claims for benefits provided under chapters other than Chapter 51.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  The VCAA does not apply to decisions regarding how benefits are paid.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (holding that the notice and duty to assist provisions of the VCAA do not apply to Chapter 53 waiver of recovery matters, as Chapter 53 already contains its own notice provisions); see also 38 C.F.R. §§ 19.100, 19.101, and 19.102 (2014).

Also, this matter is not "contested" by the veteran or his former spouse per se - here, the Veteran is the claimant with regard to apportionment of his withheld VA compensation as per a court order directing such.  See 38 C.F.R. §§ 19.100, 19.101, and 19.102.  The Board adds that the Veteran's ex-spouse has never contested his claim.

Regardless, the Veteran was provided most recently with a September 2011 notice regarding the evidence necessary to substantiate his apportionment claim.  To the extent that his former spouse C.L., the custodian of their minor child B.C., should have also been provided with the same notice, the Board finds it to be harmless - the claims file already includes copies of the Veteran and C.L.'s marriage certificate, the child's birth certificate, divorce documents including provisions for child support and custody, and financial information from C.L., including monthly income and expenses necessary to consider whether financial need has been shown.  All known and available records relevant to the issue on appeal have been obtained and associated with the claims file.  There is no indication that there remains any outstanding evidence relating to the claim for the period prior to July [redacted], 2010.  The Board therefore concludes there would be no prejudice in rendering a decision at this time for the period on appeal prior to July [redacted], 2010.

II. Analysis

For the period prior to July [redacted], 2010, the Veteran appeals the denial of his claim for an apportionment in excess of $373 to his former wife C.L. as support for their minor child, B.C.

38 C.F.R. § 3.665(e) provides that all or part of the compensation not paid to an incarcerated veteran may be apportioned to the veteran's spouse, child or children and dependent parents on the basis of individual need.  In determining individual need consideration shall be given to such factors as the apportionee claimant's income and living expenses, the amount of compensation available to be apportioned, the needs and living expenses of other apportionee claimants as well as any special needs, if any, of all apportionee claimants. 

By way of background, in October 1991, the Veteran married C.L.  On July [redacted], 1992, their daughter B.C. was born.  In July 1997, the Veteran was incarcerated.  At that time, his combined rating for service-connected disabilities was 40 percent.  Due to the Veteran's incarceration, his VA compensation payments were reduced to the 10 percent rate (calculated as $94 from $467 per month, with $373 withheld).  See Notice Letter, September 1997.  In October 1997, the Veteran requested apportionment of all of his withheld compensation to his wife, C.L., and for the support of their daughter, B.C., in her custody.  In December 1997, the RO granted an apportionment of all of the withheld portion of the Veteran's compensation, $373 per month, to the Veteran's wife, C.L.  In January 2000, the Veteran and C.L. divorced.  A September 2000 notification letter reflects that C.L. continued to be awarded apportionment of all of the withheld portion of the Veteran's VA compensation, then calculated as $347 per month.

A May 2006 rating decision granted increased staged ratings for the Veteran's service-connected hearing loss, ultimately bringing his combined rating to 70 percent, effective December 13, 2005.  A notification letter reflects the Veteran's new total VA compensation award effective January 2006 was $1162 per month, with $1050 withheld due to his incarceration, and $112 payable to him.

In September 2006, the Veteran requested that all of the withheld portion of his increased VA compensation be apportioned to his former wife C.L. as custodian of their minor daughter B.C.  In February 2007, the Veteran requested the forms necessary to obtain the increased apportionment.  A November 2007 RO decision denied the Veteran's request.  The Veteran filed a November 2007 notice of disagreement, receipt of which was not acknowledged by the RO until May 2009.  Ultimately the claim was appealed herein.

The evidence of record includes an April 2008 Status of Dependents from the Veteran noting C.L. remained the custodian of their daughter B.C.  Also, C.L. submitted a December 2008 Financial Status Report completed and signed by C.L. in which she reported monthly income of only $702, including $344 of SSA benefits plus $358 apportioned VA compensation for B.C. 

In a July 2009 statement of the case (SOC), the RO explained that one of bases for the denial was the fact that C.L. herself did not file the request for apportionment.  The Board notes, however, that 38 C.F.R. 3.452 provides that "veterans benefits may be apportioned if  . . . a claim for apportionment is filed for or on behalf of the spouse or children."  Likewise, the M21-MR1, III.v.8.B.5.a provides that "VA will accept a request for apportionment of an incarcerated veteran's benefits from either the Veteran or his/her dependent(s)."  Thus, VA regulations and the Manual allow for applications for apportionment filed by a veteran for or on behalf of a spouse or children.  In other words, there is no requirement in VA regulations or the Manual that an application for apportionment be filed by C.L.

The RO also cited as a basis for the denial that the necessary documents had not been submitted to show financial need.  As noted above, C.L. completed a December 2008 Financial Status Report form reflecting monthly income of only $702.  The Board does acknowledge that the Manual generally provides that claimants should be asked to complete a VA Form 21-0788, Information Regarding Apportionment of Beneficiary's Award.  See M21-1MR, III.v.8.B.5.f, and III.v.3.A.1.b.  Given the facts of this particular case, however, the Board finds that the December 2008 Financial Status Report provided by C.L. included the necessary financial information that would have been elicited on the VA Form 21-0788, particularly the fact that she was only in receipt of $702 of income per month.  The Board finds that failure to accept the financial information provided by C.L. on the Financial Status Report form merely because the same information was not transposed onto a Form 21-0788 would frustrate the purpose of VA regulation 38 C.F.R. 3.665(e), which provides that "all or part of the compensation not paid to an incarcerated veteran may be apportioned to the veteran's spouse, child or children, and dependent parents on the basis of individual need. . . [C]onsideration shall be given to such factors as the apportionee claimant's income and expenses."  (emphasis added).  

In light of all of the evidence of record, the Board finds that individual need has been shown by C.L. as the custodial parent for B.C. due to her income of only $702, and because she reported that she uses most of those funds to pay for rent and utilities.  Neither the Veteran, nor C.L., however, have requested any particular amount of increase in the apportionment.  The Board notes that neither VA statutes nor regulations nor the Manual provide any guidelines as to any reasonable amount of income for apportionment cases.  

Having considered an amount reasonable in this case, the Board concludes that an increased apportionment of the withheld portion of the Veteran's VA compensation - in an amount equal to 70 percent of the Veteran's total VA benefits - is warranted.  Thus, C.L.'s apportioned share of the Veteran's withheld compensation would increase, for example, for 2008 from $358 to $908 per month, which including her SSA income of $344 per month would approximate the MAPR for a veteran with one dependent for 2008, and which is within close proximity to the federal poverty guidelines for a family of two.

Accordingly, to this extent, the benefit sought on appeal is granted.

ORDER

For the period prior to July [redacted], 2010, an apportionment under 38 C.F.R. § 3.665(e) for the support of B.C. in an amount equal to 70 percent of the Veteran's VA benefits is granted.


REMAND

For the reasons explained below, the Board finds that for the period beginning on July [redacted], 2010, the issue of entitlement to an increased apportionment under 38 C.F.R. § 3.665(e) for the support of B.C. should be remanded for further development.

Generally, a "child" for VA purposes, including apportionment matters for children of a veteran, is generally defined by VA regulations as including an unmarried child under the age of 18 years; or, until the age of 23 years if pursuing a course of instruction at an educational institution approved by VA.  See 38 C.F.R. §§ 3.57, 3.503 (2014).

As explained in the decision above, the Veteran's minor child, B.C., attained the age of 18 on July [redacted], 2010.  Evidence in the claims file reflects that B.C. intended to enroll in college.  Therefore, this matter should be remanded in order to obtain verification on Forms 21-674b, School Attendance Report, of B.C.'s educational attendance after she reached the age of 18.

In addition, an updated Form 21-0788 should be obtained from C.L.  Also, please ask C.L. to clarify when B.C. resided with her after she attained the age of 18, and while she was attending college or another educational institution.

Accordingly, the case is remanded for the following action:

1.  Ask the Veteran to provide completed Forms 21-674b, School Attendance Report, to verify B.C.'s educational attendance since she turned 18.  

Also, the Veteran to provide a completed Form 21-0788, Information Regarding Apportionment of Beneficiary's Award, from C.L.

Send a copy of those requests directly to C.L. and B.C. as well.

3.  Then, perform any additional development necessary, and then readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


